             Case 18-36958 Document 276 Filed in TXSB on 01/16/19 Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    PARKER DRILLING COMPANY, et al., 1                               ) Case No. 18-36958 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                        NOTICE OF DISCLOSURE STATEMENT HEARING

             PLEASE TAKE NOTICE that on December 12, 2018, the above-referenced debtors and

debtors in possession (collectively, the “Debtors”) filed the Disclosure Statement for the Joint Chapter

11 Plan of Reorganization of Parker Drilling and its Debtor Affiliates [Docket No. 21]

(the “Disclosure Statement”) and the Debtors’ Motion for Entry of an Order (I) Approving the

Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With

Respect to Confirmation of the Debtors' Proposed Joint Plan of Reorganization, (III) Approving the

Forms of Ballots and Notices in Connection Therewith, (IV) Approving the Rights Offering Procedures

and Related Materials, (V) Scheduling Certain Dates with Respect Thereto, and (VI) Granting Related

Relief [Docket No. 22] (the “Disclosure Statement Approval Motion”). 2

             PLEASE TAKE FURTHER NOTICE that on December 13, 2018, the United States

Bankruptcy Court for the Southern District of Texas (the “Court”) entered the Order Scheduling



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
      (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
      Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
      Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
      Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
      (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
      L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
      L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.

2
      Capitalized terms used but not defined herein have the meanings given to such terms in the Disclosure Statement.
        Case 18-36958 Document 276 Filed in TXSB on 01/16/19 Page 2 of 5



Hearings and Objection Deadlines with Respect to the Debtors’ Disclosure Statement and Plan

Confirmation [Docket No. 68] (the “Scheduling Order”) and, pursuant to the Scheduling Order, the

Disclosure Statement Approval Motion was scheduled to be heard on January 15, 2019 at 3:30 p.m.

prevailing Central Time before the Honorable Marvin Isgur at the United States Bankruptcy Court,

Courtroom 404, 515 Rusk Street, Houston, Texas, 77002.

       PLEASE TAKE FURTHER NOTICE that the Disclosure Statement Approval Motion is

now scheduled to be heard on January 22, 2019 at 4:30 p.m. prevailing Central Time before the

Honorable Marvin Isgur at the United States Bankruptcy Court, Courtroom 404, 515 Rusk Street,

Houston, Texas, 77002.

       PLEASE TAKE FURTHER NOTICE that any objection or response of a party regarding

the approval of the Disclosure Statement must have been filed with the Court on or before

January 10, 2019 at 4:00 p.m. prevailing Central Time (the “Disclosure Statement Objection

Deadline”) and served so as to be actually received by the following parties on or before the Disclosure

Statement Objection Deadline:

                                     Proposed Counsel to the Debtors

     Patricia B. Tomasco (TX Bar No. 01797600)                   James H.M. Sprayregen, P.C.
    Matthew D. Cavenaugh (TX Bar No. 24062656)                          Laura Krucks
            JACKSON WALKER L.L.P.                                KIRKLAND & ELLIS LLP
          1401 McKinney Street, Suite 1900                           300 North LaSalle
                 Houston, Texas 77010                              Chicago, Illinois 60654
                       -and-
                                                                            -and-
    Brian E. Schartz, P.C. (TX Bar No. 24099361)
    Anna G. Rotman, P.C. (TX Bar No. 24046761)                    Christopher J. Marcus, P.C.
            KIRKLAND & ELLIS LLP                                        Matthew Fagen
                   609 Main Street                               KIRKLAND & ELLIS LLP
                Houston, Texas 77002                                601 Lexington Avenue
                                                                 New York, New York 10022
                       -and-
        Case 18-36958 Document 276 Filed in TXSB on 01/16/19 Page 3 of 5




                                              U.S. Trustee

                                          Hector Duran
                                     Stephen Douglas Statham
                            OFFICE OF THE UNITED STATES TRUSTEE
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                    515 Rusk Street, Suite 3516
                                      Houston, Texas 77002

                                 Counsel to the Consenting Stakeholders

                                         Michael Stamer
                                 AKIN GUMP HAUER & FELD LLP
                                         One Bryant Park
                                  New York, New York 10036-6745

                                                - and -

                                           James Savin
                                            Kevin Eide
                            AKIN GUMP STRAUSS HAUER & FELD LLP
                                 1333 New Hampshire Avenue, N.W.
                                      Washington, D.C. 20036


       PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these chapter 11

cases are available free of charge by visiting http://cases.primeclerk.com/parkerdrilling or by calling

(855) 631-5345 (toll-free in North America) or (347) 338-6451 (outside North America). You may

also obtain copies of any pleadings by visiting the Court’s website at https://ecf.txsb.uscourts.gov in

accordance with the procedures and fees set forth therein.



                            [Remainder of page intentionally left blank.]
      Case 18-36958 Document 276 Filed in TXSB on 01/16/19 Page 4 of 5




Houston, Texas
January 16, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Patricia B. Tomasco (TX Bar No. 01797600)    KIRKLAND & ELLIS INTERNATIONAL LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900             Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                         609 Main Street
Telephone: (713) 752-4284                    Houston, Texas 77002
Facsimile:    (713) 308-4184                 Telephone: (713) 836-3600
Email:        ptomasco@jw.com                Facsimile: (713) 836-3601
              mcavenaugh@jw.com              Email:       brian.schartz@kirkland.com
                                                          anna.rotman@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             James H.M. Sprayregen, P.C.
                                             Laura Krucks (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           laura.krucks@kirkland.com

                                             -and-

                                             Christopher J. Marcus, P.C. (admitted pro hac vice)
                                             Matthew Fagen (admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com
                                                           matthew.fagen@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 18-36958 Document 276 Filed in TXSB on 01/16/19 Page 5 of 5



                                     Certificate of Service

        I certify that on January 16, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
